Citation Nr: 1510616	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-34 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to March 15, 1999, for the award of service connection and a 100 percent disability rating for Meniere's disease with peripheral vertigo. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his parents


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to May 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C., which granted service connection for Meniere's disease with peripheral vertigo and assigned 100 percent disability rating, effective March 15, 1999.  The Regional Office (RO) in New Orleans, Louisiana, currently has jurisdiction of the Veteran's file.  

In November 2013, the Veteran and his parents testified at a Board hearing in Washington, D.C. before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  

At the Board hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  As such, the Board may properly consider this evidence.  It appears that the Veteran subsequently submitted additional evidence later that same month.  Although the Veteran did not waive AOJ consideration of this evidence, the documents submitted were duplicative of evidence already in the claims file.  As such, waiver of such evidence is not necessary.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for dyslexia has been raised by the record in documents submitted by the Veteran in November 2013, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  With the exception of the Board hearing transcript, records in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

FINDINGS OF FACT

1.  On September 20, 1996, VA received the Veteran's original claim for service connection for Meniere's disease; no formal or informal claim for service connection for such disorder was received prior to September 20, 1996. 

2.  Rating decisions issued in December 1997 and July 1998 denied service connection for Meniere's disease; however, new and material evidence relevant to the claim was received within one year of the issuance of such rating decisions.

3.  The RO readjudicated the claim in a July 1999 rating decision and again denied service connection for Meniere's disease, which was appealed by the Veteran, and, ultimately, service connection for such disorder was granted in the September 2009 rating decision on appeal, which assigned a 100 percent rating for such disability, effective March 15, 1999.  

4.  At the time of the September 20, 1996 claim, the Veteran's Meniere's disease with peripheral vertigo was considered to be severe, with frequent and typical attacks, vertigo, deafness, and cerebellar gait.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of September 20, 1996, but no earlier, for service connection and a 100 disability rating for Meniere's disease with peripheral vertigo have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156 (b), 3.400, 4.87, Diagnostic Code 6205 (1996), (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claim arises from an appeal of the assigned effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

Pertinent to the duty to assist, the Board notes that the relevant evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran is assigned the earliest possible effective date under VA regulations herein, namely the date of receipt of his original claim for service connection, with a 100 percent rating as of such date, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already of record.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

Moreover, in November 2013, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2013 hearing, the undersigned noted the issue on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim, to include requesting further information concerning any previously filed claims for Meniere's disease as well as when the Veteran was initially diagnosed with such disorder.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the testimony did not reveal any additional, outstanding evidence that is necessary to decide the case.  Rather, as indicated previously, the Veteran's arguments on appeal are limited to his interpretation of governing legal authority and all relevant evidence is already of record.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Veteran contends that he is entitled to an effective date prior to March 15, 1999, for the award of service connection and a 100 percent disability rating for Meniere's disease with peripheral vertigo.  Specifically, he asserts that the effective date should be in April 1993, which was the date he originally filed a claim for service connection.

The statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

By way of background, the Veteran filed an initial claim for service connection for Meniere's disease, which was received by VA on September 20, 1996.  At the time of this claim, VA regulations provided that new and material evidence received prior to the expiration date of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (1996).  

In the instant case, the RO denied the claim in a November 1997 rating decision, which was issued in December 1997, because the evidence failed to show that the Veteran suffered from Meniere's disease.  Additional evidence consisting of August 1997 medical opinions and an April 1998 VA examination was received within one year of the December 1997 rating decision.  As the August 1997 VA opinion indicated probable Meniere's disease, which was new and material evidence, and because the evidence was received within one year of the December 1997 rating decision, that decision did not become final.  38 C.F.R. §§ 3.156(b), 3.400(q)(1).  

Thereafter, the claim was readjudicated by the RO in a June 1998 rating decision, which was issued in July 1998.  Additional VA treatment records were associated with the record within one year of this decision.  Again these records showed continuing treatment for the Veteran's symptoms associated with Meniere's disease.  As the evidence was received within one year of the July 1998 rating decision and is considered new and material, such decision did not become final.  38 C.F.R. §§ 3.156(b), 3.400(q)(1).  

The RO readjudicated the claim in a July 1999 rating decision and again denied the claim.  In August 1999, the Veteran filed a notice of disagreement to the July 1999 rating decision, for the first time expressing disagreement with a rating decision and a desire to appeal the decision, rather than just submitting additional evidence.  The timely August 1999 submission by the Veteran constituted a notice of disagreement with the July 1999 rating decision denial of service connection for Meniere's disease.  See 38 C.F.R. §§ 20.201, 20.302.

The RO issued a statement of the case in October 1999.  Within one year of the July 1999 rating decision, in May 2000, the Veteran filed a timely substantive appeal.  Subsequently, the Board remanded this matter for further development in December 2003 and November 2007.  In the September 2009 rating decision currently on appeal, the AOJ granted service connection and assigned a 100 percent disability rating for Meniere's disease with peripheral vertigo, effective March 15, 1999.  The Veteran appealed the propriety of the assigned effective date for service connection and the 100 percent rating to the Board.    

Initially, based on a thorough review of the record, the Board finds that an effective date of September 20, 1996 is warranted for the grant of service connection for Meniere's disease.  Specifically, September 20, 1996 is the date of receipt of the Veteran's original claim for service connection and, as discussed above, the claim has been pending since that time.

Moreover, the rating schedule criteria in effect on September 20, 1996, and prior to June 10, 1999, allowed a maximum evaluation of 100 percent for Meniere's syndrome that was considered to be severe, with frequent and typical attacks, vertigo, deafness, and cerebellar gait.  38 C.F.R. § 4.87a, Diagnostic Code 6205 (1996).  When considering the medical evidence during this period and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the medical evidence shows a severe disability warranting a 100 percent evaluation from the date of claim.  In this regard, a May 1996 VA audiological examination showed that the Veteran reported fluctuating hearing, tinnitus, and severe vertigo.  A subsequent April 1997 VA audiological examination shows that he still reported fluctuating hearing loss and severe tinnitus.  Significantly, an August 1997 opinion from the Veteran's VA physician documented that the Veteran experienced continuous dizziness with intermittent progressive vertigo with ataxia, tinnitus, frequent associated nausea and intermittent right parietal headaches.  He experienced approximately six such episodes per day, each lasting from 30 minutes to an hour.  He concluded that the Veteran had been unable to remain employed since the onset of this progressive disorder and should be considered totally disabled.  

Another August 1997 private opinion also documented the same symptoms and again found that the Veteran was disabled and would be for the foreseeable future.  Another February 1998 private evaluation documented severe vertigo with frequent episodes six to seven times per day.  During these episodes, the Veteran was unable to maintain balance and had difficulty concentrating.  He also experienced pain in the right ear and associated tinnitus.  Further, an October 1998 private record showed constant dizziness and tinnitus with an impression of Meniere's disease.  Another March 1999 VA treatment record documents that the Veteran experienced six episodes per day lasting as long as 15 minutes to all day.  Moreover, more recently, a September 2013 private opinion also noted that the Veteran suffered from severe disability and indicated that the Veteran was totally and permanently disabled due to his Meniere's disease and noted that he had not been gainfully employed since 1994 due to his injuries.  As such, it appears that the Veteran's symptoms have been consistent throughout the pendency of his claim.  Therefore, based on this evidence, the Board finds that, as of September 20, 1996, the Veteran's Meniere's disease was severe with frequent attacks warranting a maximum 100 percent disability rating.  

Nevertheless, an effective date prior to September 20, 1996 for service connection is not warranted.  In this regard, the Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for Meniere's disease prior to the receipt of the September 20, 1996 claim.  Although the Veteran has asserted that he filed prior claims for service connection, review of the record fails to show any intent on the part of the Veteran to file a claim for service connection for Meniere's disease prior to September 20, 1996.  Specifically, the Veteran has asserted that he filed a claim for service connection in April 1993 and has submitted documents showing that he had a claim pending in 1993.  However, a review of the record shows that the Veteran actually filed a claim for service connection for dyslexia in April 1993, which was denied in a November 1993 rating decision and again in a February 1994 rating decision.  This decision was appealed to the Board, which denied the claim in an April 1997 decision.  Although the Veteran has recently submitted medical opinions indicating that his dyslexia has been aggravated by his Meniere's disease, these two conditions are completely separate disorders with distinct symptoms.  Nothing in these opinions indicates that they are the same disorder.  As such, these medical opinions do not show that the Veteran's claim for dyslexia in April 1993 should also be considered a claim for Meniere's disease.  In sum, there is nothing in this April 1993 application that can be reasonably construed as a claim for Meniere's disease.   

Likewise, the Veteran filed another claim for service connection in January 1996.  However, again, there is no mention of Meniere's disease in this claim.  Rather, the Veteran filed a claim for vertigo and numerous other unrelated disorders.  Although vertigo is a symptoms of Meniere's disease, again, there was nothing in this document that can reasonably be construed as a claim for service connection for Meniere's disease.  Meniere's disease is diagnosed based on additional symptoms  beyond vertigo.  In sum, there is nothing to indicate that the Veteran filed a claim for service connection for Meniere's disease prior to the initial September 20, 1996 claim.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's disorder during this period also cannot constitute a claim for service connection.

In sum, the Board finds that the RO did not receive an application for compensation benefits for Meniere's disease prior to the receipt of the Veteran's claim on September 20, 1996.  The Board recognizes that the Veteran's allegations that he had been suffering from symptoms associated with Meniere's disease prior to this date.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  Importantly, the pertinent regulations specifically state that the effective date should be the date of an original claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date of service connection, and the 100 percent disability rating, has been appropriately assigned as the original date of claim.  

In conclusion, the Board finds that that an effective date of September 20, 1996, but no earlier, for the award of service connection and a 100 percent disability rating for Meniere's disease with peripheral vertigo is warranted.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to September 20, 1996, for the award of service connection and a 100 percent rating.  Based on the above determination that an effective date prior to September 20, 1996 for the award of service connection is not warranted, there is no basis for the award of a higher rating prior to that date.  See 38 C.F.R. § 3.400.  As such, the preponderance of the evidence is against the claim for an effective date prior to prior to September 20, 1996, for the award of service connection and a100 percent rating.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An effective date of September 20, 1996, but no earlier, for the award of service connection and a 100 percent disability rating for Meniere's disease with peripheral vertigo is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


